Citation Nr: 0104019	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  95-21 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for Charcot-Marie-
Tooth (CMT) disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty in the National Guard from 
October 1961 to February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The case returns to the Board following a 
remand to the RO in March 1997.  


FINDINGS OF FACT

1.  In a July 1991 rating decision, the RO denied service 
connection for CMT disease as not incurred or aggravated 
during active duty service.  It confirmed that decision in an 
October 1991 rating decision.  The RO notified the veteran of 
each decision but he did not initiate an appeal.  

2.  Evidence received since the October 1991 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.   

3.  Manifestations of the veteran's CMT disease were noted 
during his tenure in the National Guard but prior to the 
beginning of his period of active duty; therefore, the CMT 
disease existed prior to service.  

4.  There is no medical evidence of record that supports the 
veteran's contention that the CMT disease increased in 
severity during active duty service.  


CONCLUSIONS OF LAW

1.  The rating decisions of July 1991 and October 1991 are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2000). 
2.  New and material evidence has been received since the 
October 1991 rating decision to reopen the claim for service 
connection for CMT disease.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  

3.  The veteran's CMT disease was not aggravated during his 
period of active duty service.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. §§ 1131, 1132, 1153 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(b), 3.306(a) (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The veteran originally submitted a claim for service 
connection for CMT disease in April 1991.  In a July 1991 
rating decision, the RO denied service connection for CMT 
disease as not incurred or aggravated during active duty 
service.  It confirmed that decision in an October 1991 
rating decision.  Although the RO notified the veteran of 
each decision, he did not initiate an appeal.  Therefore, the 
July 1991 and October 1991 rating decisions are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2000).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

The Board observes that, in the action on appeal, the RO 
failed to address the issue of whether new and material 
evidence had been received to reopen the claim.  However, the 
provisions of 38 U.S.C.A. § 7104(b) confer jurisdiction on 
the Board to consider previously adjudicated claims only if 
new and material evidence has been presented.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Moreover, the 
question of whether new and material evidence had been 
submitted may be raised at any time during proceedings by any 
party or the tribunal, and must be adjudicated before 
addressing the merits. Id.  Therefore, the Board will first 
determine whether there is new and material evidence to 
reopen the claim.       

At the time of the October 1991 rating decision, the evidence 
consisted of some service medical records, service records, a 
booklet and a report on CMT disease, medical records from the 
James Aston Ambulatory Care Center (JAACC) dated from 1988 to 
1991, and the veteran's statements.  

Evidence submitted after the October 1991 rating decision 
consists of additional private medical records, additional 
service medical records, VA treatment records, written 
statements from the veteran, and testimony from the veteran 
and his spouse during the December 1995 personal hearing.  

In this case, the Board finds that there is new and material 
evidence to reopen the veteran's claim.  Specifically, the 
additional medical records submitted by the veteran reflect 
findings in service of symptoms associated with his current 
disorder, as well as a diagnosis of muscular dystrophy.  
These records are new, bear directly on the matter at hand, 
and are so significant that they must be considered with all 
the evidence of record to properly adjudicate the veteran's 
claim.  38 C.F.R. § 3.156(a).  Therefore, the claim is 
reopened.  38 U.S.C.A. § 5108.    


Service Connection for CMT Disease

Because the Board has reopened the veteran's claim, it must 
now evaluate that claim based on all the evidence of record.  
Initially, the Board finds that the veteran has had ample 
opportunity to submit evidence and argument on the issue such 
that consideration of the claim at this time will not 
prejudice the veteran in any way.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

In addition, the Board observes that recently enacted 
legislation has eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a veteran in 
developing facts pertinent to his claim, and expanded on VA's 
duty to notify the veteran and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).  
Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  Finally, there is 
no indication that the Board's present review of the claim 
under this new law will result in any prejudice to the 
veteran.  Bernard, 4 Vet. App. at 392-94.

Factual Background

The veteran enlisted in the National Guard in February 1955.  
His January 1955 enlistment examination, as well as 
subsequent re-enlistment examinations in February 1958 and 
February 1961, were negative for any physical abnormalities 
or significant reported medical history.  During the 
September 1961 annual physical examination, the examiner 
noted dystrophic changes in the interosseus musculature 
between the thumb and index finger on both hands.  The 
examiner indicated that the changes were hereditary.  On the 
accompanying report of medical history, the veteran stated 
that he had lost the use of his thumbs in the last seven 
years.  
In November 1961, the veteran was referred to the neurology 
and orthopedic clinics from the dispensary.  Notes reflected 
an impression of familial dystrophy of the interosseous 
muscles of the hands that was progressive and disabling.  
Consultations were requested for purposes of Physical 
Evaluation Board proceedings.  A report issued in conjunction 
with the February 1962 separation examination related that 
the veteran had noticed the onset of progressive weakness and 
wasting of both hands in the previous seven years.  He stated 
that the symptoms were aggravated by cold weather such that 
he lost the use of his thumbs.  He also had slight bilateral 
ankle weakness.  The veteran related that seven family 
members had a similar disorder.  The diagnosis was 
hereditary, distal-type progressive muscular dystrophy that 
existed prior to service.  Medical Board Proceedings dated 
later in February 1962 indicated that the veteran was 
medically unfit for duty due to hereditary, distal-type 
progressive muscular dystrophy.  The report stated that the 
disorder existed prior to service and was not aggravated by 
active duty.   

Medical records from the JAACC, Muscular Dystrophy 
Association Clinic, dated in October 1988, indicated that the 
then 51-year-old veteran related a 40-year history of 
progressive weakness and numbness in the feet and hands.  
There was a family history of the disorder, diagnosed in 
other family members as CMT disease.  The diagnosis after 
examination was CMT disease.  The physician noted that the 
veteran's history and examination were classic for the 
disorder.  Progress notes dated later in October 1988 and 
November 1988 reflected the veteran's report of being 
discharged from the military in 1962 due to an inability to 
operate weapons.  The remaining records from this facility 
were negative for any reference to the veteran's service.  

In a December 1989 letter to the Texas Rehabilitation 
Commission, M. E. McWilliams, M.D., related the veteran's 
medical history with an onset of distal weakness during his 
teenage years with especially severe weakness during the 
winter.  The letter did not reference the veteran's active 
duty service.  

Review of VA medical records revealed a report on April 1996 
that the veteran's CMT began in high school.  He described 
clumsiness and possible numbness in the hands and feet.  He 
experienced weakness beginning in his mid 20s.  Notes dated 
in January 1997 included the report that the veteran's CMT 
disease was diagnosed after age 25, when he was in the 
military.  

Medical records received from W. E. Barnes, D.C., reflected 
treatment for various orthopedic complaints.  There was no 
reference to the veteran's period of service. 

The veteran and his spouse testified at a personal hearing in 
December 1995.  He related that, during his National Guard 
service prior to active duty, he was always found fit for 
duty.  During his entire tenure, he was assigned to lots of 
details.  He noticed changes during active duty, such as 
tiring easily and moving slower.  The veteran first went to 
the doctor after being on guard duty all night and being 
unable to push the bolt in on his rifle.  He believed this 
occurred in January or February of 1962.  He went to sick 
call and was told he had a muscle disease.  The veteran 
testified that he was at the base hospital for about three 
months for additional testing.  He was later released from 
service on a medical discharge.  He could not remember when 
he first followed up with a doctor after service.  The 
veteran stated that he did not have any weakness at the time 
he enlisted in the National Guard.  After he first went to 
the doctor, the disorder seemed to progress quickly.  The 
veteran's wife testified that they married in 1959, while the 
veteran was serving in the National Guard.  She did not 
notice any physical problems with him at that time.  After he 
returned from active duty, she noticed the absence of muscle 
in his hands and feet.   

Pursuant to the Board's remand, the veteran was afforded a VA 
neurology examination in June 1997.  He reported that, as a 
teenager, he was clumsy and unable to participate in sports.  
While serving in the National Guard, he noticed that he 
lacked muscle strength.  Other family members had the same 
disorder.  After a review of the veteran's records, the 
examiner stated that the veteran was initially diagnosed as 
having muscular dystrophy.  He explained that muscular 
dystrophy and CMT disease had the same clinical 
manifestations but a different pathology.  He believed that 
the true nature of the veteran's disease became obvious as it 
progressed.  The diagnosis offered after the examination was 
CMT disease in advanced and progressive form.  The examiner 
commented that the disease was hereditary and not caused by 
any physical activity or stressors in service.  He also 
related that there was very little, if any, research material 
available to answer the question as to whether military 
service could aggravate or accelerate the progression of the 
disease.  It was the examiner's opinion that the veteran 
would be in exactly the same condition if he had never had 
any military service.  However, he noted that the illness was 
not noted at entrance to service and that the veteran was 
allowed to enlist in the National Guard, even though he 
already had the disease in his teenage years.       

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Generally, in order to prevail in a service 
connection claim, there must be medical evidence of a current 
disability; medical, or in some circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the current 
disability and the alleged in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). 

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Inactive duty training means, inter alia, duty 
other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  

An hereditary disease does not always rebut the presumption 
of soundness.  Service connection may be granted for 
hereditary diseases that either first manifest during service 
or that preexist service and progress at an abnormally high 
rate during service.  VAOPGCPREC 67-90; see also VAOPGCPREC 
82-90 (service connection may be granted for diseases (but 
not defects) of familial origin if the evidence as a whole 
establishes that the familial condition was incurred or 
aggravated during service within the meaning of VA law and 
regulation).    

A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of symptoms during service are not 
sufficient to be considered aggravation absent worsening of 
the underlying disorder.  Jensen v. Brown, 19 F.3d 1413, 1416 
(Fed. Cir. 1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The presumption of aggravation may be rebutted only 
by clear and unmistakable evidence.  38 C.F.R. § 3.306(b).  

In this case, the Board finds the veteran's CMT disease 
existed prior to service.  The Board acknowledges that there 
is no examination immediately preceding the veteran's 
activation in October 1961.  However, the report of the 
September 1961 annual examination, which was performed about 
20 days prior to activation, notes muscular dystrophy in the 
hands.  This notation led directly to the evaluation that 
yielded the diagnosis of muscular dystrophy during the period 
of active duty.  The Board finds that this notation in the 
September 1961 examination report is sufficient to 
demonstrate that the disease existed prior to active service.  
38 C.F.R. § 3.304(b).  

The Board acknowledges that this examination took place while 
the veteran was serving in the National Guard.  However, the 
evidence reflects that the examination was performed while 
the veteran was on inactive duty training.  Only disability 
from an injury incurred or aggravated during inactive duty 
training may be service connected.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Because CMT disease is not an injury, 
service connection may not be premised on a period of 
inactive duty training.  

Because the CMT disease existed prior to service, service 
connection may be granted only on the basis of aggravation.  
Therefore, the issue is whether there is evidence that the 
disease increased in severity during active duty service 
beyond its normal progression.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The Board finds no such evidence of record.  

First, careful review of the service medical records reveals 
no particular evidence of worsening of CMT disease.  In fact, 
the records essentially document the initial evaluations of 
the disorder.  The February 1962 separation examination and 
associated report do not reflect any increase in the 
disability.  Second, the June 1997 VA neurology examination 
report yields the opinion that the veteran is now in the same 
condition as he would have been if he had not had military 
service.  In essence, this opinion negates the allegation of 
aggravation in service.  Finally, the Board observes that 
there is no other medical evidence of record that provides an 
opinion as to the severity of the CMT disease before, during, 
or after service, or otherwise associates the status of the 
veteran's disability with his period of active duty service.  
Absent a finding that the CMT disease increased in severity 
beyond what could be considered the natural progress of the 
disease in service, service connection is not in order.  
38 U.S.C.A. §§ 1131, 1132, 1153; 38 C.F.R. §§ 3.303, 
3.304(b), 3.306(a).

The Board acknowledges that the veteran and his spouse 
generally assert that the disease worsened during his active 
duty.  There is no indication in the claims folder that 
either individual is a trained medical professional.  
Therefore, as lay persons, the veteran and his spouse are 
competent to relate and describe manifestations that are 
amenable to lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  However, addressing the question of 
whether worsening of the underlying CMT disease beyond what 
could be considered the natural course of the disease has 
occurred falls necessarily within the purview of a qualified 
physician.  Accordingly, the opinions of the veteran and his 
spouse cannot constitute competent medical evidence required 
to prevail on the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, the Board finds that the preponderance of the 
evidence is against service connection for CMT disease.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1131, 1153; 
38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306(a).  If the 
veteran wishes to complete his application for service 
connection for the disorder, he should submit medical 
evidence that shows that the disease increased in severity 
beyond what could be considered the natural progress of the 
disease during his period of active duty service.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103); Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995). 


ORDER

As new and material evidence has been received, the veteran's 
claim for service connection for CMT disease is reopened.  

Service connection for CMT disease is denied.   




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 



